Appellants, attorneys David R. Pheils, Jr. and Marshall D. Wisniewski, seek to prohibit appellee, Lucas County Common Pleas Court Judge James D. Bates, from enforcing an order requiring them to retain counsel in two actions before that court. Appellants cite Svoboda v. Brunswick (1983), 6 Ohio St.3d 348, 349, 6 OBR 403, 404, 453 N.E.2d 648, 649, to show that appellee has no
*7Sweeney, Douglas and Wright, JJ., concur.
Holmes, J., concurs in judgment only.
Moyer, C.J., H. Brown and Resnick, JJ., dissent.